     Case: 5:20-cv-00172-JMH Doc #: 8 Filed: 10/21/20 Page: 1 of 5 - Page ID#: 39



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

PULCHERIE J. MAKONGA,                      )
                                           )
        Plaintiff,                         )         Civil Case No.
                                           )         5:20-cv-172-JMH
                                           )
V.                                         )
                                           )
EQUIFAX INFORMATION SERVICES,              )         MEMORANDUM OPINION
LLC, et al.,                               )             AND ORDER
                                           )
        Defendants.                        )

                               **    **   **    **    **

        This matter comes before the Court on Plaintiff Pulcherie J.

Makonga’s Notice of Voluntary Dismissal [DE 7] indicating that all

claims      against     Defendant     Equifax        Information      Services,   LLC

(“Equifax”) may be dismissed with prejudice. The claims against

Defendant Trans Union, LLC will remain.

        Since dismissal of claims against a single party is not

appropriate under Federal Rule of Civil Procedure 41, the Court

construes the Notice of Voluntary Dismissal [DE 7] as a motion to

dismiss      under    Rule   21.    Accordingly,       the   Notice    of   Voluntary

Dismissal [DE 7], which the Court construes as a motion to dismiss

under Rule 21, will be GRANTED, and the claims against Equifax

will be DISMISSED WITH PREJUDICE.

                      A. FACTUAL AND PROCEDURAL HISTORY

        On April 24, 2020, Makonga filed a Complaint [DE 1] against

Defendants Equifax and Trans Union, LLC. [DE 1]. On May 22, 2020,

                                          1
  Case: 5:20-cv-00172-JMH Doc #: 8 Filed: 10/21/20 Page: 2 of 5 - Page ID#: 40



Trans Union, LLC filed an Answer [DE 6]. Equifax has not filed an

answer or a motion for summary judgment. Now, Makonga seeks to

dismiss Equifax from this action with prejudice. [DE 7]. As a

result, this matter is ripe for review.

                               B. DISCUSSION

     Here, Makonga notifies the Court that he is dismissing Equifax

from this action. However, as this Court has previously explained,

Rule 41(a) does not allow a court to dismiss some, but not all, of

the defendants in a single case. See United States ex rel. Doe v.

Preferred Care, Inc., 326 F.R.D. 462 (E.D. Ky. 2018). In the Sixth

Circuit, a plaintiff may only dismiss an “action” using Rule 41(a)

and an “action” is interpreted to mean the “entire controversy.”

Philip Carey Manufacturing Company v. Taylor, 286 F.2d 782, 785

(6th Cir. 1961). While some Circuits disagree with the Sixth

Circuit’s interpretation of Rule 41(a), this Court is bound by

Sixth Circuit precedent. See Preferred Care, 326 F.R.D. at 464;

see, e.g., Van Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691, 693–

94 (D. Utah 2015) (discussing the circuit split and citing cases).

     But this does not end the analysis because the Court construes

filings “by their substantive content and not by their labels,”

and, as such, this Court will consider the Notice of Voluntary

Dismissal [DE 7] as a motion to dismiss a party under Rule 21. See

Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-cv-0049, 2011 WL

3273531, at *3 (S.D. Ohio Aug. 1, 2011).

                                       2
  Case: 5:20-cv-00172-JMH Doc #: 8 Filed: 10/21/20 Page: 3 of 5 - Page ID#: 41



     Rule 21 may be used for the dismissal of a single defendant.

See Taylor, 286 F.2d at 785 (“[W]e think that [Rule 21] is the one

under which any action to eliminate” a single defendant should be

taken); see also Letherer v. Alger Grp., LLC, 328 F.3d 262, 266

(6th Cir. 2003), overruled on other grounds by Blackburn v. Oaktree

Capital Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008); Wilkerson

v. Brakebill, No. 3:15-CV-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017) (“Rule 21 is the more appropriate rule”); Lester v.

Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2

(S.D. Ohio May 16, 2012) (“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”); Warfel

v. Chase Bank USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2

(S.D. Ohio Feb. 10, 2012). Thus, the Court construes the Notice of

Voluntary Dismissal [DE 7] as a motion to dismiss a single party

under Rule 21.

     “On motion or on its own, the court may at any time, on just

terms, add or drop a party.” Fed. R. Civ. P. 21. The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants.” Letherer, 328 F.3d at 267. Normally, under the

rule, Courts must consider prejudice to the nonmoving party. See

Wilkerson, 2017 WL 401212, at *2; Arnold v. Heyns, No. 13–14137,

2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015). The inquiry

overlaps   with    Rule   41   standards    “as   guidance     in   evaluating

                                       3
  Case: 5:20-cv-00172-JMH Doc #: 8 Filed: 10/21/20 Page: 4 of 5 - Page ID#: 42



potential prejudice to the non-movant.” Wilkerson, 2017 WL 401212,

at *2. Courts determine whether the nonmoving party would suffer

“plain legal prejudice” and consider: (1) defendant’s effort and

expense of preparation for trial; (2) excessive delay and lack of

diligence    on   plaintiff’s    part       in   prosecuting   the   case;   (3)

insufficient explanation for the need for dismissal; and (4)

whether a motion for summary judgment is pending.” Grover v. Eli

Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994). The Court will

consider the relevant factors below.

     First, Equifax has not filed an answer, so it has likely

expended little time and few resources, if any, preparing for trial

in this matter. In fact, the Court has yet to enter a scheduling

order, so there is no trial date pending in this case. As a result,

the first factor supports dismissal.

     Second, there is no indicia of any delay or lack of due

diligence on the part of Makonga in this matter. It appears that

the Makonga is engaging in a good faith attempt to resolve the

dispute in a timely manner, which supports dismissal.

     Third, Makonga provides no explanation for the dismissal of

Equifax as a Defendant, so this factor weighs against dismissal

under Rule 21.

     Fourth, and finally, there is no pending motion for summary

judgment in this matter. Thus, the fourth factor also weighs in

favor of dismissal.

                                        4
  Case: 5:20-cv-00172-JMH Doc #: 8 Filed: 10/21/20 Page: 5 of 5 - Page ID#: 43



       Here, three of the four relevant factors to be considered

before dismissal under Rule 21 weigh in favor of dismissal of the

claims against Equifax. Accordingly,

       IT IS ORDERED as follows:

       (1)   The Court construes Plaintiff Pulcherie J. Makonga’s

Notice of Voluntary Dismissal [DE 7] as a motion to dismiss

pursuant to Federal Rule of Civil Procedure 21;

       (2)   The Notice of Voluntary Dismissal [DE 7]] is GRANTED;

       (3)   All   claims    against       Defendant   Equifax    Information

Services, LLC are DISMISSED WITH PREJUDICE; and

       (4)   This dismissal does not apply to Defendant Trans Union,

LLC.

       This the 21st day of October, 2020.




                                       5
